         Case 1:21-cr-00147-CKK Document 1-1 Filed 01/18/21 Page 1 of 6




                                   STATEMENT OF FACTS

         Your affiant, Deryck Parks, is a Task Force Officer, detailed to the Federal Bureau of
Investigation. Specifically, I am assigned to a National Security Squad, tasked with investigating
criminal activity in and around the Capitol grounds. I am authorized by law or by a Government
agency to engage in or supervise the prevention, detention, investigation, or prosecution of
vio lations of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capit ol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings       still underway and the exterior doors
and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however,
shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including
by breaking windows and by assaulting members of the U.S. Capitol Police, as others in the
crowd encouraged and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
         Case 1:21-cr-00147-CKK Document 1-1 Filed 01/18/21 Page 2 of 6




vio lations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        The government received information as part of a search warrant return that Facebook UID
100047172724820 was livestreaming video in the Capitol during these events. The government
also received subscriber information for Facebook UID 100047172724820 in response to legal
process served on Facebook. Facebook UID 100047172724820 is registered to Chris Spencer
(“SPENCER”). SPENCER provided subscriber information, including a date of birth; current
city/state, and a phone number to Facebook to create the account.

        An Informant who has known SPENCER for some time identified SPENCER as a person
who had posted videos from inside the U.S. Capitol as it was stormed by rioters. The Informant
also indicated that SPENCER may have had family members with him, including one who was
visible in the posted video. The informant provide the cell phone number for SPENCER that is
the same number that was provided to Facebook for Facebook UID 100047172724820.

        A North Carolina driver’s license query revealed a suspended license for a Christopher
Raphael Spencer, with the same date of birth and city/state as included in the Facebook records.
The ID card, which was issued on July 30, 2019, has the below photograph associated with the
record.




        The government received three livestream videos from SPENCER’s Facebook UID
100047172724820 as part of a search warrant return. At different times during the videos, Spencer
either used the rear facing camera to show himself talking, or turned the phone toward his face.
Your affiant would note that the camera is capturing a reversed image of SPENCER in two of
these sections of video as evidenced by the text on SPENCER’s hat. As such, reversed images are
also provided below the original screenshot. Your affiant would also note that the tattoo of
teardrops captured on his identification photo appears to have been covered up with a different
tattoo in the same location of his upper left cheek.
         Case 1:21-cr-00147-CKK Document 1-1 Filed 01/18/21 Page 3 of 6




 Original Screenshot            Original Screenshot              Original Screenshot




 Reversed Image                 Reversed Image                   Reversed Image – N/A




 9d7de52208ae7577d9e67f47       aa3a383cfd1da1e7068cd            ebe11b28fc0dfd2b4119776
 ea88ab40.mp4                   856e071eeac.mp4                  c9818cfef.mp4

       SPENCER is depicted in various places inside the U.S. Capitol on these three videos.

        Video aa3a383cfd1da1e7068cd856e071eeac.mp4 captures him as part of a crowd in the
Crypt. He is among a large, tightly packed crowd of people apparently being held back by police
officers. SPENCER says, “Wooh! We in this motherfucker!” He then lowers his neck gaitor and
says, “Bro, they stormed the Capitol, bro…pushed the cops out of the way, everything…took it
over.” Suddenly, the crowd, including SPENCER, rushes further forward into the building and
starts chanting, “Who’s House? Our house!” and “Stop the steal!” repeatedly.
         Case 1:21-cr-00147-CKK Document 1-1 Filed 01/18/21 Page 4 of 6




      Video 9d7de52208ae7577d9e67f47ea88ab40.mp4 captures SPENCER’s entry into the
wing where the Speaker of the House’s offices are located.




As SPENCER continues walking into the office hallway he says, “Where’s Nancy’s office?” He
then turns with his companions to leave, walking into Statuary Hall. Still shots of his video below
show his passage through the hall.




The image below depicts a comparison photo from the Architect of the Capitol for the same area
depicted in SPENCER’s video. https://www.aoc.gov/explore-capitol-campus/art/about-national-
statuary-hall-collection (last visited January 18, 2021.




U.S. Capitol surveillance video also captures SPENCER inside statuary hall. See the below
redacted surveillance video still shots.
         Case 1:21-cr-00147-CKK Document 1-1 Filed 01/18/21 Page 5 of 6




As he walks through Statuary Hall, SPENCER says, “Who would’ve knew the first time I ever
come would be to storm.” He then moves towards the entry doors to the House of Representatives
where a crowd is gathered chanting, “Stop the steal. Stop the steal.” Later you can also hear
screams of, “Open the door!” The video ends with chants of, “Break it down! Break it down!
Break it down!” At approximately 4:15 into the video, it appears that SPENCER yells “kick that
motherfucker open!” as others are shouting “push” and attempting to push through the closed door.

        Another video – ebe11b28fc0dfd2b4119776c9818cfef – shows SPENCER gathered with
others, including his companions, in a hallway. Law enforcement officers are present as well.
Male voices can be heard yelling at the officers guarding a door nearby, “When’s the last time this
happened in America?” “You still believe Joe Biden won?” “Hey when’s the last time you dealt
with this in the Capitol? Never!” Individuals can be heard yelling vulgarities at police officers and
taunting the officers. SPENCER then turns the camera and said “What up Alec? We done stormed
the Capitol building, bro. They done teared us.”

       The crowd yells at police officers who are fighting their way through a doorway to get down
the hall. Men are heard calling them “fucking traitor,” “pig,” and “fascist.” People began sliding
furniture down the hallway towards the officers. SPENCER yells, “Smile motherfucker! Smile
bitch! Fucking traitor!”




       Based on the foregoing, your affiant submits that there is probable cause to believe that
SPENCER violated 18 U.S.C. § 1512(c)(2), which makes it a crime to corruptly otherwise
obstruct, influence, or impede any official proceeding, or attempt to do so. For purposes of section
1512 of Title 18, “a proceeding before Congress is an official proceeding.” 18 U.S.C. §
1515(a)(1)(B).
          Case 1:21-cr-00147-CKK Document 1-1 Filed 01/18/21 Page 6 of 6




        Additionally, your affiant submits that there is probable cause to believe that Christopher
Raphael Spencer violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly
enter or remain in any restricted building or grounds without lawful authority to do; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions; or attempts or conspires to do so.
For purposes of Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off,
or otherwise restricted area of a building or grounds where the President or other person protected
by the Secret Service, including the Vice President, is or will be temporarily visiting; or any
building or grounds so restricted in conjunction with an event designated as a special event of
national significance.

        Your affiant submits there is also probable cause to believe that Christopher Raphael
Spencer violated 40 U.S.C. § 5104(e)(2)(C),(D),and (G), which makes it a crime to willfully and
knowingly (C) with the intent to disrupt the orderly conduct of official business, enter or remain
in a room in any of the Capitol Buildings set aside or designated for the use of— (i) either House
of Congress or a Member, committee, officer, or employee of Congress, or either House of
Congress; or (ii) the Library of Congress; (D) utter loud, threatening, or abusive language, or
engage in disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol
Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress
or either House of Congress, or the orderly conduct in that building of a hearing before, or any
deliberations of, a committee of Congress or either House of Congress; and (G) parade,
demonstrate, or picket in any of the Capitol Buildings.


                                                      _________________________________
                                                      Special Agent Deryck Parks
                                                      Office of Special Investigations Detailed to
                                                      the Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 18th day of January 2021.


                                                      ___________________________________

                                                      U.S. MAGISTRATE JUDGE
